DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A Track One request was granted on 07/20/2022.

Information Disclosure Statement
	An information disclosure statement was filed on 06/14/2022 and 11/17/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21, and 26-30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018/232257 (WO’257) (Equivalent to US Patent No. 11,141,377 filed in the IDS of 02/15/2022).

WO’257 claims a nanostructured lipid carrier comprising a) an oil core, b) a cationic component which is preferably a cationic lipid, c) a hydrophobic surfactant, preferably sorbitan ester, and d) a surfactant, preferably a hydrophilic surfactant (see claim 1). Liquid phase oils are set out in claims 20-24 and [0097] – [107]. Cationic lipids are disclosed at claims 30 and 31, which include DOTAP. Hydrophilic surfactants include polyethylene glycol, and polyethylene sorbitan ester in claims 32 and 33. Embodiment 83 in the specification specifically recites Polysorbate 80. DNA and RNA are set out at [0075], and out antigens of different origin. The diameter of the particles is set out at claims 45 and 46. TLR, TLR-3 and RIG-1 agonist are specifically recited for addition to the composition and method of WO’257 at claims 110-113. Double stranded RNA is recited at claim 114. The instant claims are anticipated by WO-257.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of copending Application No. 17/523,442 (US’442) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’442 claims a composition comprising a plurality of nanoparticles comprising a hydrophobic core which is a mixture of a liquid oil and solid inorganic nanoparticle, a cationic lipid, a hydrophilic surfactant, and a hydrophobic surfactant (claim 1). The hydrophobic surfactant is set out in claim 3. Claims 4 and 5 set out cationic lipids. The solid inorganic components including iron oxide are listed at claims 6-8. Drug delivery is set out in claim 9, with nucleic acids such as DNA and RNA set out in claims 10-13. The liquid oil is set out in claims 17-20. Polyethylene oxide is set out as the hydrophilic surfactant in claims 21. Claims 22-24 set out other hydrophilic surfactants such as polysorbate 80. The diameter is set out at claim 26. Sodium citrate is added at claim 29. Those of ordinary skill would have expected similar therapeutic results from the claimed composition given the composition set out by US’442. The instantly claimed composition would have therefore been obvious to one of ordinary skill in the art at the time of filing given the claims of US’442.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,318,213 (‘213). Although the claims at issue are not identical, they are not patentably distinct from each other because US’213 claims a composition comprising a plurality of nanoparticles comprising a hydrophobic core which is a mixture of a liquid oil and solid inorganic nanoparticle, a cationic lipid, a hydrophilic surfactant, and a hydrophobic surfactant (claim 1). The nucleic acids for inclusion in the composition are listed at claims 2-7. The liquid oil is set out in claims 25-26. The hydrophobic surfactant is set out in claim 8. Claims 9 and 10 set out cationic lipids. The solid inorganic components including iron oxide are listed at claims 11-13. Polyethylene oxide is set out as the hydrophilic surfactant in claims 17. Claims 18-20 set out other hydrophilic surfactants such as polysorbate 80. The diameter is set out at claim 22-24. Sodium citrate is added at claim 27. Those of ordinary skill would have expected similar therapeutic results from the claimed composition given the composition set out by US’568. The instantly claimed composition would have therefore been obvious to one of ordinary skill in the art at the time of filing given the claims of US’213.
.


.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of US Patent No. 11,376,335 (US’335). Although the claims at issue are not identical, they are not patentably distinct from each other because US’568 claims a composition comprising a plurality of nanoparticles comprising a hydrophobic core which is a mixture of a liquid oil and solid inorganic nanoparticle, a cationic lipid, a hydrophilic surfactant, and a hydrophobic surfactant (claim 1 and 29). The liquid oil is set out in claims 9, 14-16. The hydrophobic surfactant is set out in claim 11. Claims 12 and 13 set out cationic lipids. The solid inorganic components including iron oxide are listed at claims 6-8. Drug delivery is set out in claim  with nucleic acids such as DNA and RAN set out in claims 5-8, 24-28. Polyethylene oxide is set out as the hydrophilic surfactant in claims 17. Claims 18-20 set out other hydrophilic surfactants such as polysorbate 80. The diameter is set out at claim 22. Sodium citrate is added at claim 29. Those of ordinary skill would have expected similar therapeutic results from the claimed composition given the composition set out by US’568. The instantly claimed composition would have therefore been obvious to one of ordinary skill in the art at the time of filing given the claims of US’335.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 11,433,142 (US’142). Although the claims at issue are not identical, they are not patentably distinct from each other because US’142 claims a composition comprising a plurality of nanoparticles comprising a hydrophobic core which is a mixture of a liquid oil and solid inorganic nanoparticle, a cationic lipid, a hydrophilic surfactant, and a hydrophobic surfactant (claim 1). DNA, RNA and antigens of different origin are set out in claims 2 – 13.The liquid oil is set out in claims 9, 14-16. Particle size is set out in claims 14 and 15. The hydrophobic surfactant is set out in claim 1 and 17. Claims 22 and 23 set out cationic lipids. The solid inorganic components including iron oxide are listed at claims 24-27. Polyethylene oxide is set out as the hydrophilic surfactant in claim 18. Claims 18-20 set out other hydrophilic surfactants such as polysorbate 80. The diameter is set out at claim 1. Those of ordinary skill would have expected similar therapeutic results from the claimed composition given the composition set out by US’142. The instantly claimed composition would have therefore been obvious to one of ordinary skill in the art at the time of filing given the claims of US’142.

Conclusion
	No claims are allowed.

						Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz